Citation Nr: 9904772	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from may 1968 to December 
1971.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1998, at which time entitlement 
of the veteran to service connection for hearing loss of the 
left ear was granted and, in light of the foregoing action, 
the issue of the veteran's entitlement to an increased 
(compensable) rating for hearing loss of the right ear was 
remanded to the RO for further development and adjudication 
of the question of the veteran's entitlement to an increased 
(compensable) rating for bilateral hearing loss.  Following 
the RO's completion of the requested actions and entry of a 
determination denying entitlement to the benefit sought, the 
case was returned to the Board for further consideration.


FINDING OF FACT

Audiometric data consistently identify level I auditory 
acuity of the veteran's right and left ears.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for increase for bilateral hearing loss 
is found to be "well-grounded" under 38 U.S.C.A. § 5107(a), 
inasmuch as it is plausible or capable of substantiation.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well-groundedness.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).

In addition, the veteran was afforded a VA audiological 
examination in July 1998 for evaluation of the severity of 
his bilateral auditory impairment, and while it is apparent 
that the veteran's claims folder was not made available to 
the examiner, the data obtained with which to rate the 
disability in question were unaffected by the absence of the 
claims folder.  It is also of import that the record 
otherwise includes reports of VA audiological examinations in 
1995 and 1996, as well as records as to the veteran's receipt 
of VA outpatient treatment for a period extending from 1985 
to 1996.  Inasmuch as the audiological data from the 1998 
evaluation are consistent with that otherwise developed in 
connection with the instant claim for increase, including the 
1995 and 1996 evaluations and outpatient treatment, the need 
for further development is found to be obviated.  The record 
is not otherwise shown to be inadequate for rating of the 
veteran's bilateral hearing loss; accordingly, VA is deemed 
to have satisfied its statutorily imposed obligation to 
assist the veteran in developing all relevant facts involving 
his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from disorders and their residual effects.  
38 C.F.R. § 4.1.  

The veteran's primary complaint with respect to his hearing 
loss is that his ability to understand the speech of others 
in everyday settings is limited, with specific reference to 
his ability to hear well when listening to the television or 
radio or when talking on the telephone.  The manner of 
testing of the veteran's auditory acuity is mandated by 
38 C.F.R. § 4.85, to which BVA is bound, and notwithstanding 
the veteran's assertions regarding his inability to hear 
well, the data presented do not afford a basis for the 
assignment of a compensable evaluation for bilateral hearing 
loss.

Evaluations of bilateral defective hearing range from 0 to 
100 percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average pure tone threshold levels.  
To evaluate the degree of disability from bilateral defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal 


acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85, 4.87, Diagnostic Codes 6100 to 6110.  

Testing of the auditory acuity of the veteran's ears was 
undertaken by VA in 1995, 1996, and 1998, and in each 
instance, level I hearing was shown to be present 
bilaterally.  Audiological testing conducted by VA since 1985 
as part of a program of outpatient medical care likewise 
demonstrates not more than level I hearing in each ear.  
Under Table VII of 38 C.F.R. § 4.87, level I hearing in both 
ears warrants a 0 percent evaluation under Diagnostic Code 
6100.  Moreover, entitlement to an extraschedular evaluation 
of increased disability is not indicated, inasmuch as related 
factors such as frequent periods of hospitalization for 
management of his hearing loss or a marked interference with 
employment are not substantiated by the record.  In fact, the 
record does not show, nor does the veteran allege, that he 
had ever been hospitalized for treatment of hearing loss.  
Moreover, notwithstanding the veteran's use of hearing aids 
to improve his auditory acuity, the record in no way 
establishes that the veteran's gainful employment, noted in 
1998 to entail office work, has been markedly affected by his 
service-connected hearing loss.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

While the Board has considered the veteran's statements to 
the effect that his bilateral hearing loss is more than 
disabling than is reflected by the currently assigned 0 
percent rating, the medical data presented fail to 
substantiate those claims.  The bulk of the evidence 
presented necessarily compels the conclusion that an 
increased (compensable) evaluation for bilateral hearing loss 
is not for assignment.  Inasmuch as the evidence presented is 
not in relative equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application with respect to the claim 
for increase herein under consideration.



ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


